FILE COPY




                         Fourth Court of Appeals
                                San Antonio, Texas
                                     August 11, 2021

                                   No. 04-21-00272-CR

                                   The STATE of Texas,
                                        Appellant

                                             v.

                                 Marco Antonio GLORIA,
                                        Appellee

               From the 365th Judicial District Court, Maverick County, Texas
                          Trial Court No. 19-02-07981-MCRAJA
                     Honorable Amado J. Abascal, III, Judge Presiding


                                      ORDER
        On August 10, 2021, appellee filed a Motion to Substitute Appellate Counsel. After
consideration, appellee’s motion is GRANTED. We ORDER the clerk of this court to update
the records of this case to show Clay Dean Thomas as attorney of record for appellee.



                                                  _________________________________
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of August, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court